Citation Nr: 0600091	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-30 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Katherine King-Walker












INTRODUCTION

The veteran had active military service from November 1950 to 
December 1954.

This case comes to the Board of Veteran's Appeals (Board) 
from a March 2004 rating decision.  The veteran filed a 
notice of disagreement in April 2004.  The (RO) issued a 
statement of the case in June 2004, and the veteran perfected 
his appeal in July 2004.  This case has been advanced on the 
docket.

FINDING OF FACT

The preponderance of the evidence fails to reflect that the 
veteran suffers from PTSD arising from active duty.

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA's duty to notify was satisfied in several letters sent to 
the veteran in February 2003, which collectively contained 
all four elements required by Pelegrini II.  Thereafter, the 
RO adjudicated the veteran's claim in a March 2004 rating 
decision.  

As to VA's duty to assist, copies of veteran's service 
medical records, which were charred, are in the file, as are 
copies of his personnel file.  Mental health records are in 
the claims file, as well as a March 2004 VA mental health 
assessment.  The veteran has not indicated that there are 
outstanding relevant records pertaining to his claim.

The veteran asked for a local hearing in a July 2004 letter, 
but withdrew this request in an October 2004 written 
statement.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II. Claim for service connection for PTSD

The veteran asserts through undated, written statements, 
which account for his military experiences  in October 1954, 
and through a written statement filed in October 2004 that he 
suffers from PTSD due to a series of disciplinary actions 
against him while stationed in Fort Clayton, Panama, and his 
combat experiences in the Korean Conflict.  

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred while in or aggravated by 
service, 38 U.S.C.A. § 1110.  Essentially, "service 
connection" is proven by evidence establishing that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty military service, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service, or through application of 
statutory presumptions. 38 C.F.R. § 3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a relation (established by medical 
evidence) between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor(s) occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304(f).

In a series of undated, written letters (translated in 
January 2005), the veteran writes about his military 
experiences during October 1954.   The veteran states that 
his disciplinary experience in Fort Clayton, Panama in which 
he was ultimately reduced in rank from E-7 to E-3, was the 
worst thing that ever happened to him and that he dreams 
about this incident constantly.  He further elaborates about 
his disciplinary experience in Fort Clayton as very 
disturbing, and that he dreams about the incident and cannot 
put it out of his mind.  In these letters, the veteran does 
not state that there were threats of bodily harm, serious 
injury, or fear for life.  He also states in his letters that 
he thinks about wartime and his comrades who disappeared in 
combat, and dreams about dead people.  More recently, in an 
October 2004 statement in support of claim, the veteran 
writes that his combat experiences during the Korean 
Conflict, as well as his experience in Panama are causes of 
his PTSD.

The veterans DD-214 and service medical records confirm that 
he served on active duty from November 1950 to December 1954, 
that he received the National Defense Service Medal and the 
Combat Infantryman Badge (CIB).  During his military service, 
according to the veteran, he served in the Korean Conflict 
Era from April 1951 to February 1952.  Service medical 
records are negative for any mental health complaints or 
diagnoses.

The CIB is indicative of participation in combat and, if an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such occurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3,304(d).  "Satisfactory evidence" is 
credible evidence, and such evidence may be rebutted only 
with clear and convincing evidence to the contrary.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996); 38 U.S.C.A. § 
1154(b) ; 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
occurrence of a disease or injury in service.  "However, the 
provisions of § 1154(b) do not provide a substitute for 
medical-nexus evidence..." Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish occurrence of a disease or 
injury in service. Id.

While the veteran has a CIB, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  A diagnosis of PTSD must meet all diagnostic criteria 
as stated in the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), published by the American Psychiatric 
Association.  DSM-IV requires that a person's response to the 
stressor involve intense fear, helplessness, or horror.  Two 
requirements as to the sufficiency of a stressor are: 1) a 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others," and 2) "the person's response 
[must have] involved intense fear, helplessness or horror."  
DSM-IV at 427-28.

The claims file includes  the report of a January 2003 mental 
health assessment for VA purposes in which a fee-based 
physician noted that the veteran's principal diagnosis was 
"PTSD chronic severe."  The fee-based physician further 
stated  that the veteran was exposed to combat experiences, 
but identifies the incident during the veteran's Fort 
Clayton, Panama tour-of-duty as the principal PTSD stressor.  

When weighing medical evidence, the Board must consider 
professional opinions.  However, it is not bound to accept 
any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
Hayes v. Brown, 5 Vet. App. 60 at 69 (1993).  Further, the 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments.  
Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In its 
decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  Owens v. Brown, 7 Vet. App. 429 at 434 (1995).  
Accordingly, factors to consider when comparing and analyzing 
expert medical opinions include, but are not limited to: 1) 
the basis for the physician's opinion, 2) the physician's 
knowledge of the veteran's accurate medical and personal 
relevant history, 3) the length of time the physician has 
treated the veteran, 4) the physician's experience and 
expertise, and 5) degree of specificity and of certainty of 
the physician's opinion.

The fee-based physician diagnosed the veteran as having PTSD 
after only one visit with him.  Moreover, his report was 
general and vague, and was not specific as to veteran's past 
and current mental state.  Furthermore, it is unclear whether 
veteran's claims file, medical records or mental history were 
reviewed during his assessment.  

In contrast,  a VA mental health examiner concluded in a 
March 2003 report that there was insufficient evidence to 
support a diagnosis for PTSD.  The report cited specific 
knowledge of veteran's medical, mental, military, and 
relevant personal history.  For example, the VA examiner 
states that the veteran's claims file, service medical 
records, and the fee-based physician's report were reviewed.  
Furthermore, the VA examiner concluded, through objective 
findings that the veteran is well-developed, well-nourished, 
has adequate hygiene, is coherent and logical, has no 
looseness of association or disorganized speech, has no 
evidence of delusions or hallucinations, has no phobias or 
panic attacks, and that his affect is broad, euthymic and 
appropriate.  In addition, after interviewing the veteran, 
the VA examiner concluded that although the veteran reports 
an occasional disturbance in his night sleep, he does not 
report nightmares, intrusive recurrent thoughts, nor avoidant 
behavior related to extreme traumatic experiences in the 
military.  He further stated that the veteran was not able to 
specify and describe in detail a severe traumatic event 
experienced in combat, and that the experiences the veteran 
described were unpleasant, but not traumatic.  The veteran 
was not anxious, distressed, or depressed when expressing his 
experiences in Korea, nor did he report feelings of intense 
fear, helplessness, or horror at the time when he was 
experiencing events in the Army.  Moreover, in his report, 
the VA examiner noted that there is no evidence of in-service 
or post-service psychiatric treatment or hospitalization.

The VA examiner's report was very detailed and well written 
to include, citations of specific knowledge of veteran's 
medical, mental and relevant personal history, specific 
notations of veterans relevant active duty military history, 
review of veteran's claims file, and specific notations of 
every aspect of the actual assessment.  For these reasons, 
the VA examiner's report must be given greater weight than 
that of the fee-based physician.  As indicated, this examiner 
found the veteran did not have PTSD, and indeed, that he had 
no Axis I psychiatric diagnosis.  

To the extent that the veteran believes that he meets the 
requirements for service connection disability for PTSD, the 
Board notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis cannot constitute evidence 
upon which to grant a claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the preponderance of the evidence is against 
finding that the veteran currently has PTSD that is related 
to active duty.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


